IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                    FILED
                                                                 September 23, 2008
                                No. 07-60906
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

ROBERT LEE MORGAN

                                            Defendant-Appellant


                 Appeal from the United States District Court
                   for the Northern District of Mississippi
                           USDC No. 2:06-CR-154-4


Before JONES, Chief Judge, and DENNIS and HAYNES, Circuit Judges.
PER CURIAM:*
      Robert Lee Morgan appeals the 120-month sentence imposed following the
revocation of his original sentence of three-years’ probation for his guilty-plea
conviction for passing a counterfeit security, in violation of 18 U.S.C. § 513(a).
Because Morgan did not specifically object to the sentence imposed upon
revocation of his probation in the district court, review is for plain error only.
See United States v. Byrd, 116 F.3d 770, 772 (5th Cir. 1997); see also United



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-60906

States v. Jones, 484 F.3d 783, 791 (5th Cir. 2007). The sentence thus must be
upheld unless there is error that is plain and that affects both the appellant’s
substantial rights and the integrity of the proceedings. See Jones, 484 F.3d at
791.
       Morgan has pointed to no authority for the proposition that the sentence
imposed upon revocation was plain or obvious error.        He argues that the
sentence imposed was unreasonable because his probation was revoked on Grade
C violations only, with a resulting advisory guidelines range of eight to 14
months. However, he does not contest that the district court was authorized to
impose the statutory maximum 120-month sentence on each count of conviction.
See § 513(a). This court has routinely upheld a sentence following the revocation
of supervised release that exceeded the applicable guidelines recommendation
but fell within the statutory maximum.1 See United States v. Hinson, 429 F.3d
114, 120 (5th Cir. 2005); United States v. Jones, No. 05-30665, 2006 WL 1519458,
at *1 (5th Cir. May 25, 2006) (unpublished). Consequently, the district court’s
judgment is affirmed. Morgan’s challenge to the computation of credit for time
served is not considered as it has not first been administratively exhausted
through the Federal Bureau of Prisons. See United States v. Wilson, 503 U.S.
329, 331-32, 334-35 (1992).
       AFFIRMED.




       1
       Morgan additionally states that he seeks to preserve for Supreme Court
review whether the maximum possible sentence available on revocation of
probation is not the statutory maximum penalty but the upper end of the
original guidelines range. Blue brief, 15, 22-23.

                                       2